Citation Nr: 1026233	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from June 2006 and September 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In a June 2006 rating decision, the RO denied service connection 
for PTSD, and denied entitlement to a TDIU.  An October 2006 
rating decision continued the denial of service connection for 
PTSD.  The Veteran appealed those decisions to the Board.  In 
August 2008, the Board granted service connection for PTSD and 
remanded the issue of entitlement to a TDIU to the RO pending an 
assignment of an initial rating for PTSD.  The Board remanded the 
case again in April 2009 for compliance with the August 2008 
remand order.  In a September 2008 rating decision, associated 
with the claims file subsequent to the issuance of the April 2009 
Board remand, the RO effectuated the Board's grant of service 
connection for PTSD and assigned a 30 percent evaluation 
effective October 21, 2005.  The Veteran perfected a timely 
appeal to the September 2008 rating decision.  The case was 
returned to the Board.  The Board remanded the case again in 
September 2009 so that the Veteran could be scheduled for a 
videoconference hearing.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the Veteran's 
claims.

The Veteran provided testimony at March 2008 and March 2010 video 
conference hearings; the hearing transcripts have been associated 
with the claims file.  The two Veterans Law Judges who conducted 
the March 2008 and March 2010 hearings are included in the panel 
of judges rendering the determination in this case. 


The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

PTSD

The Veteran was afforded a VA examination in March 2006 and he 
was afforded an additional examination by a panel of two 
psychiatrists in May 2006.  38 C.F.R. § 3.159(c)(4) (2009).  Both 
of these examinations were for the evaluation of the Veteran's 
initial claim for service connection for PTSD.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are not adequate for 
rating purposes, as the examinations do not reflect a diagnosis 
of PTSD, and consequently do not fully address the Veteran's 
current level of impairment due to PTSD.  

During the Veteran's Board hearing, the Veteran's representative 
requested that the case not be remanded for a VA examination, 
stating that he believed the record was adequate for rating 
purposes.  In that regard, the Board notes that the Veteran 
submitted a private medical evaluation for PTSD dated in December 
2005.  However, the Veteran's psychiatric presentation and his 
GAF score indicated during a December 2005 private evaluation is 
highly inconsistent with the Veteran's psychiatric presentation 
shown during March 2006 and May 2006 VA examinations.  The Board 
also notes that the Veteran's VA examinations and his private 
evaluation are over five years old.  Thus, an updated VA 
examination is needed to fully and fairly evaluate the Veteran's 
claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support a decision on appeal for an 
increased rating).  In light of the foregoing, the Board finds 
that a remand for a new VA examination is necessary to assess the 
current severity of the Veteran's PTSD.

TDIU 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's 
policy to grant a TDIU in all cases where a service- connected 
disability causes unemployability regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b) (2009).  The Board is not 
permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first 
instance.  Instead, it must remand the case so that the claim can 
be considered by VA's Director of Compensation and Pension.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran's sole service-connected disability, 
PTSD, has been granted a 30 percent disability.  Therefore, he 
does not meet the minimum schedular percentage criteria for a 
TDIU.  38 C.F.R. § 4.16(a) (2009).  If, on remand, the rating 
assigned the Veteran's PTSD is not increased to a rating that 
does meet the applicable schedular criteria, the issue then is 
whether the Veteran's service-connected disability nevertheless 
prohibits him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected disability 
is unemployable.  It does not appear that an examiner has yet 
been asked to render an opinion as to the overall effect of the 
Veteran's service-connected PTSD alone on his ability to obtain 
and retain employment.  In this regard, VA examinations of record 
do not reflect a diagnosis of PTSD, and consequently do not 
address whether the Veteran is unemployable due to his now 
service-connected PTSD.  Similarly, a private PTSD evaluation 
associated with the claims file does not directly address the 
issue of whether the Veteran is unemployable due to his PTSD 
symptoms.  The Board finds that a remand for a VA examination is 
required to address the Veteran's claim for a TDIU. 

In adjudicating a claim for TDIU, VA may not reject the Veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent him 
from performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to 
supplement the record by obtaining an examination, which includes 
an opinion as to what, if any, affect the Veteran's service-
connected disability has on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to assess the current 
severity of his service-connected PTSD, and 
to determine whether the Veteran's PTSD alone 
would prevent him from obtaining and 
maintaining substantially gainful employment.  
The claims folder must be made available to 
the examiner prior to examination.  The 
examiner must review the entire claims file, 
including a private evaluation for PTSD, lay 
statements, and the Veteran's hearing 
testimony.  Psychological testing should also 
be completed in conjunction with the 
Veteran's examination.  

A).  The VA examiner should indicate whether 
there is any increase in the severity of the 
Veteran's PTSD since his March 2006 and May 
2006 VA examinations.  

B).  The VA examiner should state whether it 
is at least as likely as not that the 
Veteran's service-connected PTSD alone would 
prevent him from obtaining and maintaining 
substantially gainful employment.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  A complete rationale for all 
opinions and conclusions must be provided.

2.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient in 
any manner, the RO must implement corrective 
procedures at once. 

3.  When the development has been completed, 
the RO should review the issues of 
entitlement to a rating in excess of 30 
percent for PTSD, and entitlement to a TDIU.  
In readjudicating the Veteran's TDIU claim, 
the RO should consider whether schedular 
requirements are met under 38 C.F.R. § 
4.16(a), or, if schedular requirements are 
not met, whether the case should be referred 
for extraschedular consideration pursuant to 
38 C.F.R. § 4.16(b).  If the benefit sought 
is not granted, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	William Yates	L. M. Barnard
	   Acting Veterans Law Judge                           
	Acting Veterans Law Judge
       	    Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
	                                                        S. L. 
Kennedy
	Veterans Law Judge 
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
